Citation Nr: 1722678	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the cervical spine.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a left collarbone condition.

4.  Entitlement to service connection for a right foot condition.

5.  Entitlement to service connection for a bilateral big toe condition.

6.  Entitlement to service connection for a right ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran's paper claims file was lost in 2011.  After the Veteran was notified of the same in a March 2012 letter, VA undertook efforts to reconstruct the claims file.  At this time, the Board is in possession of the reconstructed claims file, which consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In April 2016, the Board remanded the current issues for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, a remand is needed to schedule additional VA examinations and to obtain potentially outstanding inpatient service treatment records.

Turning first to the VA examinations, in April 2016, the Board remanded the Veteran's claim in part so that examinations addressing the nature and etiology of his cervical spine, right ankle, right foot, and bilateral big toe conditions could be obtained.  The record reflects that the AOJ submitted the examination requests as directed in July 2016.  However, an August 2016 Compensation and Pension Exam Inquiry indicates that the requests were canceled because the Veteran failed to RSVP.  The supplemental statement of the case (SSOC) that was subsequently issued in connection with this appeal confirms that the examinations were never scheduled.  Specifically, the SSOC stated that the Veteran failed to respond to the scheduling request and could not be reached by telephone, or informed via voice message, on several subsequent occasions.

The Board acknowledges that the Veteran has not, to date, requested additional examinations or provided a reason for his failure to contact VA.  However, the record reflects that he was incarcerated in early July 2016.  More to the point, the record, including the information contained in the July 2016 Compensation and Pension Exam Inquiry, suggests that VA was unaware of the Veteran's incarceration when it attempted to contact him.  Although it is unclear whether any written correspondence was sent to him at that time, it appears unlikely that he would have received it in time to respond.  Notably, the record reflects that the Veteran is no longer incarcerated, that he has responded to VA correspondence on several occasions since then, and that he reported for a VA examination in December 2016 in connection with another claim.

As the evidence suggests that the Veteran was incarcerated when the AOJ initially attempted to schedule his examinations, as he is no longer incarcerated, and as he has since responded to VA correspondence and reported for an unrelated VA examination, the Board finds that he should be given another opportunity to attend the previously requested examinations on remand.

Turning to the outstanding inpatient treatment records, the Veteran testified during his Board hearing that he was hospitalized for injuries, including to his left shoulder, left collarbone, and cervical spine, sustained in a motor vehicle accident that occurred while he was stationed at Fort Carson, Colorado.  As there was no indication of prior efforts to retrieve any records associated with that treatment, the Board instructed that they be sought on remand.  In May 2016, the AOJ requested inpatient clinical records from Evans Army Hospital, Fort Carson, Colorado, for the period from December 1975 to April 1976, and a negative response was received in July 2016.  However, following the Board's April 2016 remand, VA treatment records that included the Veteran's brief description of an in-service motor vehicle accident in Germany were associated with the claims file.  The Board notes that the record already contained some reports of other injuries in Germany and that some of the dates the Veteran described in connection with the motor vehicle accident, specifically, coincided with his service in Germany, not Colorado.

As the Veteran has consistently reported being involved in a motor vehicle accident during service, as records documenting inpatient treatment in Colorado have not been located, as some of the evidence in the record suggests that the accident occurred in Germany, and as many of the Veteran's other service treatment records are unavailable following the loss of his paper claims file in 2011, the Board finds that records associated with any inpatient treatment in Germany should also be sought prior to adjudication of the Veteran's claim.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request records of any inpatient treatment the Veteran received, including at the U.S. Air Force Hospital in Wiesbaden, while he was stationed in Germany in 1976.  The AOJ should document all attempts to obtain the records in the claims file and inform the Veteran what efforts were made to obtain them.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and etiology of his cervical spine disability.  The claims file must be made available to the examiner for review.  All necessary testing must be conducted.

Following review of the claims file and examination of the Veteran, please state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine condition had its onset during active service or is related to any in-service disease, event, or injury, to include an in-service motor vehicle accident or any other accident during which the Veteran injured his shoulder and collarbone.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.
A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016). 

Copies of any notices sent in connection with this directive, including any notices informing the Veteran that examinations will soon be scheduled or any notices informing him of the date, time, and location of scheduled examinations should be associated with the claims file.

3.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and etiology of any right ankle, right foot, or bilateral toe conditions.  The claims file must be made available to the examiner for review.  All necessary testing must be conducted.

Following review of the claims file and examination of the Veteran, please identify all current disorders of the right ankle and foot and the bilateral toes, specifically addressing whether the Veteran has any residuals of his in-service right ankle sprain.  For each condition identified, please state whether it is at least as likely as not (50 percent or greater probability) that the condition had its onset during active service or is related to any in-service disease, event, or injury, to include an in-service motor vehicle accident and an April 1976 right ankle sprain.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016). 

Copies of any notices sent in connection with this directive, including any notices informing the Veteran that examinations will soon be scheduled or any notices informing him of the date, time, and location of scheduled examinations should be associated with the claims file.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  Additionally, ensure that any further development deemed necessary based on evidence received in response to the above directives is completed.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an SSOC and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

